1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10                 ROBERT E. COYLE FEDERAL COURTHOUSE
11   WEST PACIFIC ELECTRIC              CASE NO: 1:18-CV-00166-LJO-BAM
     COMPANY CORPORATION,
12                                      ORDER REGARDING JOINT
          Plaintiff,                    APPLICATION FOR LEAVE TO FILE
13                                      BRIEF IN EXCESS OF 25 PAGES
     v.
14                                      Assigned to:
     DRAGADOS/FLATIRON, a joint         Hon. Lawrence J. O’Neill, Courtroom 4
15   venture; LIBERTY MUTUAL            Hon. Barbara A. McAuliffe, Courtroom 8
     INSURANCE COMPANY, a
16   Massachusetts corporation;         Complaint Filed: January 30, 2018
     FIDELITY AND DEPOSIT               Trial Date:      March 17, 2020
17   COMPANY OF MARYLAND, a
     Maryland corporation; ZURICH
18   AMERICAN INSURANCE
     COMPANY, a New York
19   corporation; THE CONTINENTAL
     INSURANCE COMPANY, a
20   Pennsylvania corporation; XL
     SPECIALTY INSURANCE
21   COMPANY, a Delaware corporation;
     THE INSURANCE COMPANY OF
22   THE STATE OF PENNSYLVANIA,
     a Pennsylvania corporation;
23   AMERICAN HOME ASSURANCE
     COMPANY, a New York
24   corporation; NATIONAL
     INDEMNITY COMPANY, a
25   Nebraska corporation; TRAVELERS
     CASUALTY AND SURETY
26   COMPANY OF AMERICA, a
     Connecticut corporation; FEDERAL
27   INSURANCE COMPANY, an
     Indiana corporation,
28
          Defendants.

                                                       1:18-CV-00166-LJO-BAM
                   1         For good cause appearing, the parties’ Joint Application for Leave to File
                   2   Brief in Excess of 25 Pages is hereby GRANTED pursuant to Rule 2 of the Local
                   3   Courtroom Rules of Judge Lawrence J. O’Neill. Defendant Dragados/Flatiron
                   4   Joint Venture may file a brief in support of its motion for summary judgment, or
                   5   in the alternative partial summary judgment, not to exceed 40 pages. Plaintiff
                   6   West Pacific Electric Company may file a reply brief in opposition to
                   7   Dragados/Flatiron Joint Venture’s motion for summary judgment, or in the
                   8   alternative partial summary judgment, not to exceed 40 pages. However, the
                   9   parties are cautioned to use the extra pages to explain thoroughly the issues
                  10   disclosed in their Joint Application. Upon preliminary review of the filings, if the
                  11   Court concludes that the parties have incorporated information by reference
                  12   excessively or failed to explain sufficiently issues or legal arguments, the Court
                  13   may require re-briefing or take other appropriate action as necessary.
                  14         The parties are warned that due to this Court’s extraordinary caseload,
                  15   there may be significant delays in the resolution of civil motions. The longer the
                  16   motion, the more likely a motion is to experience such delays. In addition, due to
                  17   the undersigned’s planned retirement at the end of January 2020 and the strong
                  18   possibility that no replacement district judge will be confirmed in a timely
                  19   manner, civil trials set before a district judge in the Fresno Division of this
                  20   District are unlikely to proceed as scheduled and may be continued by many
                  21   months to accommodate criminal trials, which have statutory priority over civil
                  22   cases. The parties are strongly encouraged to reconsider magistrate judge
                  23   consent.
                  24

                  25   IT IS SO ORDERED.
                  26
                       Dated:     October 15, 2019             /s/ Lawrence J. O’Neill _____
                  27                                      UNITED STATES CHIEF DISTRICT JUDGE
                  28
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 2
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                    1:18-CV-00166-LJO-BAM
